Citation Nr: 1640103	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty for a period of 1 month and 3 days from July to August 1973.

The Board previously remanded the case in October 2013 and April 2014 for further development.  In December 2014, the Board denied the appeal. The Veteran appealed the Board's decision to the Veterans Claims Court.  In May 2015, the Court Clerk vacated the December 2014 decision and remanded the case to the Board for further proceedings consistent with an May 2015 Joint Motion for Remand (JMR).  The case was remanded again in September 2015.  

The case now returns to the Board following completion of the requested development and readjudication of the appeal in December 2015.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  Asthma was not identified or noted at the time of the Veteran's entrance into service.

2.  There is clear and unmistakable evidence that the Veteran's asthma preexisted her active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting asthma did not chronically worsen or increase in severity during her brief period of active service.



CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on a veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304 (b) (finding that only such conditions as are recorded in examination reports are considered as noted).  This presumption is only rebutted where the evidence clearly and unmistakably shows that a veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234. The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, a veteran's claim is one for service connection and not aggravation. Wagner, 370 F.3d at 1096.  

Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service . . ."). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran seeks service connection for asthma.  Her July 1973 enlistment examination report reflects a normal lung examination.  Because her lungs were evaluated as normal at service entrance in July 1973, the presumption of sound condition at service entrance attaches. Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that her asthma clearly and unmistakably existed prior to service and that it was not aggravated therein. Both these criteria have been met and that the presumption of soundness, as it pertains to asthma, has been rebutted.

First, as to the preexistence prong, the Veteran's asserts that she only suffered from allergies prior to service and was not diagnosed with asthma until service.  See DRO Hearing Testimony and November 2015 VA examination report. The record, however, includes an April 2014 VA examiner's conclusion that, following a review of the Veteran's medical record to include review of the Virtual record, there was clear and unmistakable documentation of preexisting asthma prior to service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

A June 2014 opinion from the Veteran's VA treating pulmonologist does not dispute the finding that asthma preexisted service.  Also, significant is an August 1973 Medical Board finding, the month following her entrance onto active duty, that her asthma existed prior to service (EPTS) and was "not aggravated by service."  She chose not to dispute the Medical Board's findings in service providing some factual evidence against her own current claim. This finding is contemporaneous to service and has high probative value.

The Veteran was afforded another VA examination in November 2015.  The examiner indicated the file was reviewed, including the prior VA examination reports and VA and private treatment records.  The examiner noted that the Veteran had an asthma diagnosis as a child.  Although the examiner reported the Veteran's statement that she had allergies before service and that she developed asthma in Parris Island, the examiner also noted that according to the Veteran's August 1974 claim and October 2009 claim, she stated that her asthma was preexisting.  The examiner determined that the Veteran's asthma clearly and unmistakably preexisted serviced base on documents during and after service showing that she admitted to having childhood asthma, her strong family history of asthma, and her first claim outlining with whom she was treated for asthma pre-service.  

Given the foregoing, the evidence clearly and unmistakably shows that the Veteran's asthma existed prior to her period of active duty service.  Therefore, the presumptive of soundness has been overcome.

With regard to the aggravation prong, there is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during her brief period of active service beyond its natural progression.  There are three opinions of record which address the aggravation question of the Veteran's claim.  The April 2014 VA examiner noted that the VA and private treatment records state that the Veteran's asthma was aggravated by exercise and drastic climate changes both of which occurred while she was on Parris Island for basic training.  He noted that one would then have expected her to have returned to the baseline as she was prior to entering the service upon returning to Michigan. 

The examiner stated that therefore, in order to make the determination of permanent worsening of the respiratory preexisting condition asthma, medical records would need to be obtained regarding her treatment of asthma in the several years post discharge (1970's).  The examiner stated that the Veteran's claims file shows records beginning from 2008, almost 35 years post discharge.  He noted that the VA records dated from 2009 do show exacerbations of asthma but also show significant intermittent tobacco use.  The April 2014 examiner noted that there were no medical records in file prior to service or post service in the 1970's, 1980's and therefore, due to lack of medical evidence and the rational above, the evidence clearly and unmistakably did show that the preexisting asthma was not permanently aggravated by active service.

As previously noted, the Court found the April 2014 VA examination report was inadequate because the examiner, in finding that the record showed the Veteran's asthma was clearly and unmistakably not permanently aggravated by service, relied on the lack of post-service treatment records from the 1970's and 1980's.

The Board has considered an October 2014 medical opinion submitted by the Veteran from her VA treating pulmonologist.  The treating pulmonologist noted that the Veteran's symptoms were episodic and precipitated by triggers including (but not limited to) humidity, upper respiratory infections, strong odors, perfumes, and cigarette smoke.  This opinion noted that based on the Veteran's historical reports, which were confirmed by documentation provided by the Veteran, it was his opinion that asthma was more likely than not to have been aggravated by service. 

However, the "more likely as not" standard is not the correct evidentiary standard for the question of whether a preexisting disability was aggravated by active service, but the Board has considered this evidence, which does support the claim. 

The VA treating pulmonologist then stated that "in addition, I find no evidence that there is clear and unmistakable evidence that [the Veteran's] asthma was not aggravated by her military service."  No rationale was provided for this portion of the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Based on these inadequacies, the VA treating pulmonologist's opinion is accorded lesser probative value. 

Regarding whether there is clear and unmistakable evidence that the Veteran's asthma was not aggravated by service, the November 2015 VA examiner stated that it was not medically reasonable for anything except a massive irritant or sensitizer exposure in service or otherwise to cause or permanently aggravate asthma.  She further stated that there was no record of any such exposure in service and the Veteran's short time in service suggested that any exposure would not have been prolonged.  

The examiner found that weather or environmental allergen exposure for this period of time would not cause asthma, and an exacerbation should resolve when the exposure ceases, in the absence of a strong sensitizer.  In addition, she noted that the Veteran became more active in service and thus her symptoms were just more evident.  She also noted that the 2007 treatment notes suggested that the Veteran had problems as a young woman and for the past several years, but there was no documentation to show ongoing exacerbations/symptoms since age 21 since service.  She specifically cited to an April 2007 hospital note showing that the Veteran was recently started on medications and had not seen the allergist for 30 years.  

The November 2015 examiner concluded that service would have been a flare and would not have caused ongoing symptoms.  The examiner also determined that the Veteran had no current evidence of asthma on her PFTs (pulmonary function tests), and noted that her PFTs are totally normal.  Thus, she opined, there was clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated by service.  The November 2015 examiner's opinion is of high probative value as it was based on a review of the claims file and was consistent with the evidence of record, namely the Veteran's service and post-service treatment records, and it was accompanied by a sufficient explanation.  

During the September 2010 DRO hearing, the Veteran's spouse also stated that when he first met the Veteran, she was in and out of the hospital and he gave her shots.  He also stated that this went on for 5 or 6 years and that "it would be the way the weather is."  His statements are also consistent with the medical records cited by the November 2015 examiner that the Veteran had exacerbations since her 20's, although the examiner did not discuss his testimony specifically.  

Of note, while the evidence specifically referred to by the November 2015 examiner reflected that the Veteran had periodic exacerbations since service; she determined that there was no medical or lay evidence of ongoing exacerbations or symptoms since service.  In addition to the lack of medical evidence of ongoing exacerbations or symptoms, in formulating her opinion, the examiner also discussed the in-service treatment notes, post-service treatment notes, VA examination reports, Social Security Administration (SSA) medical reports, and the Veteran's lay statements.  

The November 2015 medical opinion was well-explained and based on a thorough and complete review of the Veteran's medical records and history.  It is therefore entitled to substantive probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Given the foregoing, the most probative evidence of record clearly and unmistakably shows that the Veteran's asthma was not aggravated by her short period of active duty service.  There is no basis to grant the claim for service connection for her preexisting asthma.  Both the facts and the medical evidence, overall, providing highly significant evidence against the claim that meets this high standard. 

Consideration has been given to the Veteran's assertion that her asthma was either aggravated by her active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, asthma, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Asthma is not the type of condition that is readily amenable to a lay diagnosis or probative comment regarding its etiology, as the evidence shows that multiple VA medical opinions were needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report her breathing difficulties, there is no indication that she is competent to provide an opinion that the reported breathing problems represented an aggravation of her asthma (as opposed to the natural waxing and waning of the condition), or to link her current diagnosis of asthma to her brief period of service.  She has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited asthma disability.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, her or her spouse's lay evidence does not constitute competent medical evidence and is assigned less probative value.

As there is no competent evidence of record to support the claim for service connection for a respiratory disorder, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in February 2009.  VA has also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, the September 2010 DRO hearing transcript, and written lay assertions.  Additionally, SSA records have been obtained.  

Next, the Veteran was afforded VA examinations and opinions in November 2013, April 2014, and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that the November 2013 and April 2014 VA examinations were inadequate, the Board remanded this claim to obtain an additional examination and opinion.  The November 2015 opinion is adequate as all of the Veteran's contentions are addressed and the opinion is predicated on a full reading of the claims file.  The examiner considered all of the pertinent evidence of record, the statements of the appellant, and provided a sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  

The Veteran has indicated that the November 2015 VA examination report is inadequate for failing to discuss her spouse's statements made during the September 2010 DRO hearing regarding post-service treatment.  The examiner indicated she reviewed the files located within VBMS which would include the September 2010 DRO hearing transcript.  Further, her spouse's statements indicating that she had treatment post-service are consistent with the other medical evidence cited by the November 2015 VA examiner including her notations that the Veteran was treated by Dr. Clifford from July 1973 through the time she filed the August 1974 claim and noting that the Veteran had exacerbations since her 20's and had not seen an allergist in over 30 years.  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file. Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion. Monzingo, 26 Vet. App. at 105.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2015.  All the remand actions were accomplished, and there has been substantial compliance with the remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the identified available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


